Per Curiam.
1. Failure to make profert can only be objected, to by a special demurrer. The twelfth section of the statute on amendments and jeofails is a substantial copy of the first section of the act of 4 Anne, c. 16, and was introduced in our legislation in 1794. Pat. L.,p. 126.
2. The clause providing for payment of penalties sued for is sufficiently set out.
3 and 4. A contract that a single person shall be employed as the sole agent of manufacturers to sell all their output, does not violate any principle of law and may be enforced.
5 and 6. The contract is not objectionable on the grounds named in this specification of causes, and the declaration shows a legal cause of action.
If defendant has a meritorious defence, he may apply for leave to withdraw demurrer and plead.
The demurrer must be overruled.